               Case 6:20-cv-00458 Document 1 Filed 06/02/20 Page 1 of 13




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                         §
   BRAZOS LICENSING AND                                §
   DEVELOPMENT,                                        §     CIVIL ACTION NO. 6:20-cv-458
                                                       §
             Plaintiff,                                §       JURY TRIAL DEMANDED
                                                       §
   v.                                                  §
                                                       §
   MICROSOFT CORPORATION                               §
                                                       §
             Defendant.                                §

                                ORIGINAL COMPLAINT FOR PATENT
                                        INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Microsoft Corporation (“Microsoft” or “Defendant”) and alleges:

                                        NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                               THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.

        3.       On information and belief, Defendant Microsoft Corporation is incorporated under

the laws of Washington State with its principal place of business at 1 Microsoft Way, Redmond,

Washington 98052. Microsoft may be served with process through its registered agent Corporation

Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78701.




                                                   9
              Case 6:20-cv-00458 Document 1 Filed 06/02/20 Page 2 of 13




        4.      On information and belief, Microsoft has been registered to do business in the state

of Texas under Texas SOS file number 0010404606 since about March 1987.

        5.      On information and belief, Microsoft has had regular and established places of

business in this judicial district since at least 2002.

                                  JURISDICTION AND VENUE
        6.      This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§ 271, 281, 284, and 285.

        7.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

        8.      This Court has specific and general personal jurisdiction over Microsoft pursuant

to due process and/or the Texas Long Arm Statute, because Microsoft has committed acts giving

rise to this action within Texas and within this judicial district. The Court’s exercise of jurisdiction

over Microsoft would not offend traditional notions of fair play and substantial justice because

Microsoft has established minimum contacts with the forum. For example, on information and

belief, Microsoft has committed acts of infringement in this judicial district, by among other things,

selling and offering for sale products that infringe the asserted patent, directly or through

intermediaries, as alleged herein.

        9.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b).

        10.     This district was deemed to be a proper venue for patent cases against Microsoft in

actions bearing docket numbers: 6-19-cv-00572 (Zeroclick, LLC v. Microsoft Corporation ); 6-19-

cv-00687 (Exafer, Ltd. v. Microsoft Corporation.); and 6-19-cv-00399 (Neodron Ltd. v. Microsoft

Corporation).



                                                    9
Case 6:20-cv-00458 Document 1 Filed 06/02/20 Page 3 of 13
Case 6:20-cv-00458 Document 1 Filed 06/02/20 Page 4 of 13
              Case 6:20-cv-00458 Document 1 Filed 06/02/20 Page 5 of 13




        17.      On information and belief, Microsoft owns and operates multiple datacenters in the

judicial district, including without limitation data centers located at 5150 Rogers Road, San

Antonio, Texas 78251; 5200 Rogers Road, San Antonio, Texas 78251; 3823 Weisman Boulevard,

San Antonio, Texas 78251; and 15000 Lambda Drive, San Antonio, Texas 782245.

        18.      On information and belief, Microsoft utilizes its datacenter locations in this judicial

district as regular and established places of business. As a non-limiting example, the data centers

in San Antonio are referred to within Microsoft as “US Gov Texas.”

        19.      On information and belief, thousands of customers who rely on the infringing

datacenter infrastructure that Microsoft’s engineering and operations teams have built, reside in

this judicial district.

                              COUNT ONE - INFRINGEMENT OF
                                 U.S. PATENT NO. 7,388,868

        20.      Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

        21.      On June 17, 2008, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 7,388,868 (“the ’868 Patent”), entitled “Call-Routing Apparatus, and

Associated Method, for Providing Local Call Handling Functions in a Communication Network.”

A true and correct copy of the ’868 Patent is attached as Exhibit A to this Complaint.

        22.      Brazos is the owner of all rights, title, and interest in and to the ’868 Patent,

including the right to assert all causes of action arising under the ’868 Patent and the right to any

remedies for the infringement of the ’868 Patent.

        23.      Microsoft makes, uses, sells, offers for sale, imports, and/or distributes in the

United States, including within this judicial district, products such as, but not limited to, voice


                                                       5
             Case 6:20-cv-00458 Document 1 Filed 06/02/20 Page 6 of 13




telephony services, including Enterprise Voice services on Microsoft Skype for Business Server

(collectively, the “Accused Products”).

       24.     Skype for Business, for example, was developed by Microsoft and provides a

communication network for audio calls among other functions. Skype for Business Server offers

on-premises Enterprise Voice options for users to integrate the telephone system of their

organization with the Skype for Business Server deployment. Skype for Business services allow

users to initiate voice calls with other users, both inside and outside of an organization and to dial

9-1-1 in emergencies. Users can use Microsoft Cloud PBX services, including PBX services and

PSTN calling, by connecting their on-premises telephony infrastructure to services provided by

Skype for Business Online.




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live

       25.     Skype for Business Server supports both central sites and branch sites. Branch site

options include deploying Survivable Branch Appliances or Survivable Branch Servers. Voice

resiliency refers to the ability of users to continue making and receiving calls if a central site that

hosts Skype for Business Server becomes unavailable, whether through a wide area network

(WAN) failure or another cause. If a central site fails, Microsoft designed its Enterprise Voice

service to continue uninterrupted through failover to a backup site. In the event of a WAN failure,

branch site calls are redirected to a local PSTN gateway.



                                                      6
             Case 6:20-cv-00458 Document 1 Filed 06/02/20 Page 7 of 13




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live

       26.     The Skype for Business platform contains a Front End Server controller at the

central sites of the network that manage the registration of the calls and routing of the call in the

network in normal operations. The users can be registered with the central site.




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live

       27.     If the connection between the central site and a branch site becomes unavailable,

internal branch users continue to be registered with the Survivable Branch Appliance Registrar

and obtain uninterrupted voice service by using the Survivable Branch Appliance connection to


                                                     7
              Case 6:20-cv-00458 Document 1 Filed 06/02/20 Page 8 of 13




the PSTN.




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live

        28.    Resilient Enterprise Voice refers to branch-site resiliency, that is, the ability to

provide continuous Enterprise Voice service to branch site users in the event that the link to the

central site becomes unavailable. Local gateways are deployed at local branches. The Survivable

Branch Appliance routes all emergency calls such as a 911 call (or other internal or external calls)

to the local branch gateway in case of the communication failure between branch site and central

site.




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live

        29.    Microsoft allows to administrators to create dialing plans and voice policies for

branch site users to correctly route the calls. To make an internal call within a branch, a setup can




                                                     8
              Case 6:20-cv-00458 Document 1 Filed 06/02/20 Page 9 of 13




allow users to just dial an extension number. When the WAN link between a branch site and central

site is unavailable, a call from a branch site can be routed over the PSTN when normalization and

translation rules are specified.




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live

        30.     The PSTN is coupled to a Survivable Branch Appliance. If the branch site’s WAN

connection to a central site becomes unavailable, the internal branch continues to be registered




                                                  9
              Case 6:20-cv-00458 Document 1 Filed 06/02/20 Page 10 of 13




with the Survivable Branch Appliance Registrar and obtains uninterrupted voice service by using

the Survivable Branch Appliance connection to the PSTN.




https://docs.microsoft.com/en-s/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live

        31.     When the Survivable Branch Appliance receives any call by extension number

destined for the internal branch user, it routes the call to the user and the call gets connected. If the

call is destined for an external user, the call is routed using rules based on the extension number.

Users can also dial a PSTN number to make a call, in case of failure between central site and

branch site. For a 9-1-1 call, when the WAN link between a branch site and central site is

unavailable, a call from a branch site can be routed to the local branch gateway over the PSTN.




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live


                                                       10
             Case 6:20-cv-00458 Document 1 Filed 06/02/20 Page 11 of 13




https://docs.microsoft.com/en-us/SkypeForBusiness/opbuildpdf/sfbs2019toc/toc.pdf?branch=live

       32.       In view of preceding paragraphs, each and every element of at least claim 1 of the

’868 Patent is found in the Accused Products.

       33.       Microsoft has and continues to directly infringe at least one claim of the ’868

Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

       34.       Microsoft has received notice and actual or constructive knowledge of the ’868

Patent since at least the date of service of this Complaint.

       35.       Since at least the date of service of this Complaint, through its actions, Microsoft

has actively induced product makers, distributors, retailers, and/or end users of the Accused

Products to infringe the ’868 Patent throughout the United States, including within this judicial

district, by, among other things, advertising and promoting the use of the Accused Products in

various websites, including providing and disseminating product descriptions, operating manuals,

and other instructions on how to implement and configure the Accused Products. Examples of

such advertising, promoting, and/or instructing include the documents at:

             •    https://support.office.com/en-us/article/change-your-presence-status-in-skype-
                  for-business-9b64eef5-47b8-46d8-a744-f490e6f88feb
             •    https://support.office.com/en-us/article/control-access-to-your-presence-
                  information-in-skype-for-business-fea86e34-60cf-4dd0-bfb2-169a42afd92c




                                                      11
             Case 6:20-cv-00458 Document 1 Filed 06/02/20 Page 12 of 13




             •    https://docs.microsoft.com/en-us/powershell/module/skype/get-
                  csadminrole?view=skype-ps
             •    https://docs.microsoft.com/en-us/powershell/module/skype/set-
                  csprivacyconfiguration?view=skype-ps
             •    https://docs.microsoft.com/en-
                  us/SkypeForBusiness/opbuildpdf/sfbotoc/TOC.pdf?branch=live
             •    https://docs.microsoft.com/en-us/skypeforbusiness/set-up-skype-for-business-
                  online/configure-presence-in-skype-for-business-online
             •    https://support.office.com/en-us/article/change-your-presence-status-in-skype-
                  for-business-9b64eef5-47b8-46d8-a744-f490e6f88feb

       36.       Since at least the date of service of this Complaint, through its actions, Microsoft

has contributed to the infringement of the ’868 Patent by having others sell, offer for sale, or use

the Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’868 Patent. The Accused Products are

especially made or adapted for infringing the ’868 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain functionality

which is material to at least one claim of the ’868 Patent.

                                             JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                     REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)         Enter judgment that Microsoft infringes one or more claims of the ’868 Patent

literally and/or under the doctrine of equivalents;

       (B)         Enter judgment that Microsoft has induced infringement and continues to

induce infringement of one or more claims of the ’868 Patent;

       (C)         Enter judgment that Microsoft has contributed to and continues to contribute

to the infringement of one or more claims of the ’868 Patent;


                                                      12
             Case 6:20-cv-00458 Document 1 Filed 06/02/20 Page 13 of 13




       (D)       Award Brazos damages, to be paid by Microsoft in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest

for the infringement by Microsoft of the ’868 Patent through the date such judgment is entered

in accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount

found or assessed in accordance with 35 U.S.C. § 284;

       (E)       Declare this case exceptional pursuant to 35 U.S.C. § 285; and

       (F)       Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.


Dated: June 2, 2020                            Respectfully submitted,

                                              /s/ James L. Etheridge
                                              James L. Etheridge
                                              Texas State Bar No. 24059147
                                              Ryan S. Loveless
                                              Texas State Bar No. 24036997
                                              Travis L. Richins
                                              Texas State Bar No. 24061296
                                              ETHERIDGE LAW GROUP, PLLC
                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, Texas 76092
                                              Telephone: (817) 470-7249
                                              Facsimile: (817) 887-5950
                                              Jim@EtheridgeLaw.com
                                              Ryan@EtheridgeLaw.com
                                              Travis@EtheridgeLaw.com


                                              COUNSEL FOR PLAINTIFF




                                                    13
